240 F.2d 890
100 U.S.App.D.C. 28
William Josehp MATTHEWS, Appellant,v.UNITED STATES of America, Appellee.
No. 13366.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 22, 1957.Decided Jan. 31, 1957.

Mr. T. Emmett McKenzie, Washington, D.C., for appellant.
Mr. Richard J. Snider, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Joseph A. Lowther, Asst. U.S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on six counts of an indictment charging violations of federal narcotic laws, Int.Rev.Code of 1954, §§ 4704(a), 4705(a), 26 U.S.C. §§  4704(a), 4705(a), (Supp.  III, 1956); 35 Stat. 614 (1909), as amended, 21 U.S.C. 174 (1952).  Counts I, II and III related to events charged to have occurred October 22, 1955.  Counts IV, V and VI related to events charged to have occurred November 4, 1955.  The sentences on the two sets of counts run consecutively, but concurrently on the counts within each set.


2
No question is raised as to the validity of the convictions on Counts I and II.  As to Counts IV, V and VI we disagree with appellant's contention that the evidence was not sufficient to take these counts to the jury.  The only other question raised relates to Counts III and VI.  We need not reach that, as the sentence on Count III runs concurrently with those on Counts I and II, and the sentence on Count VI runs concurrently with those on Counts IV and V.  Hirabayashi v. United States, 320 U.S. 81, 85, 63 S. Ct. 1375, 87 L. Ed. 1774; Wanzer v. United States, 93 U.S.App.D.C. 412, 208 F.2d 45; Jackson v. United States, 94 U.S.App.D.C. 71, 214 F.2d 240, certiorari denied 347 U.S. 1021, 74 S. Ct. 879, 98 L. Ed. 92; Monroe v. United States, 98 U.S.App.D.C. 228, 234 F.2d 49, certiorari denied 352 U.S. 873, 77 S. Ct. 94, 1 L. Ed. 2d 76.


3
Affirmed.